                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiffs,                                  8:18CR127

       vs.
                                                           PRELIMINARY ORDER OF
WILLIAM DAUGHERTY, LONNIE                                       FORFEITURE
ARTHALONEY, RAMON CEBALLO
GASPAR, and OMAR RODRIGUEZ
LOPEZ,

                     Defendants.


      This matter is before the Court on the United States of America’s Motion for

Preliminary Order of Forfeiture, ECF No. 119. The Court has reviewed the record in this

case and, being duly advised in the premises, finds as follows:

      1.     Defendants William Daugherty and Omar Rodriguez Lopez entered into

Plea Agreements, ECF Nos. 47 and 106, whereby they agreed to enter pleas of guilty to

Count I and the Forfeiture Allegation of the Indictment.

      2.     Count I charged the defendants with conspiracy to distribute and

possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

      3.     Defendant Ramon Ceballo-Gaspar entered pleas of guilty to Counts I and

II, ECF No. 107, and agreed to the Forfeiture Allegation of the Indictment. Count II

charged a violation of 21 U.S.C. § 841.

      4.     Defendant Lonnie Arthaloney entered into a Plea Agreement, ECF No. 116,

whereby he agreed to waive indictment by a grand jury, enter a plea of guilty to Count I

of an Information, and claim no interest or ownership right in the $18,953.00 subject to
forfeiture. ECF No. 110.

       5.     The Forfeiture Allegation charged the defendants with using the $18,953.00

in U.S. currency to facilitate the offenses, and/or that the currency was derived from

proceeds obtained directly or indirectly from the commission of the offenses.

       6.     By virtue of said pleas of guilty, defendants have forfeited their interests in

the subject currency. Accordingly, the United States should be entitled to possession of

said currency pursuant to 21 U.S.C. § 853.

      7.      The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS ORDERED:

       A. The Motion for Preliminary Order of Forfeiture, ECF No. 119, is granted.

       B. Based upon the Forfeiture Allegation of the Indictment and the pleas of guilty,

the United States is hereby authorized to seize the $18,953.00 in U.S. currency.

       C. Defendants’ interest in the $18,953.00 in U.S. currency is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions of

21 U.S.C. § 853(n)(1).

       D. The United States shall hold the currency in its secure custody and control.

       E. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the

currency.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property must

                                             2
file a petition with this Court within 30 days of the final publication of notice or of receipt

of actual notice, whichever is earlier.

       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner’s right, title or

interest in the property and any additional facts supporting the petitioner’s claim and the

relief sought.

       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will be addressed.



       Dated this 6th day of June 2019.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge




                                              3
